DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021 has been entered.
Response to Amendment
The amendment filed on July 9, 2021 in response to the previous Office Action (04/15/2021) is acknowledged and has been entered.
	Claims 1 – 20 are currently pending.

Applicant' s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112(b) paragraph

Response to Arguments
Applicant’s arguments, see Remarks, filed July 9, 2021, with respect to claim amendments have been fully considered and are persuasive. 

Allowable Subject Matter
Claims 1 – 20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art fails to disclose, suggest or teach the combination of a solid-state image sensing device, comprising: a photoelectric conversion unit; a charge holding unit; a first transfer transistor that includes a vertical structure, wherein the vertical structure connects the photoelectric conversion unit with the charge holding unit; a second transfer transistor that connects to the photoelectric conversion unit through the first transfer transistor; a first semiconductor substrate that includes an N-type semiconductor region, wherein the photoelectric conversion unit is on the first semiconductor substrate; a second semiconductor substrate, wherein the charge holding unit is on the second semiconductor substrate, the first semiconductor substrate is in direct contact with the second semiconductor substrate at a joining interface of the first semiconductor substrate and the second semiconductor substrate, and the photoelectric conversion unit and the charge holding unit are stacked; an insulating film stacked on a lower surface of the N-type semiconductor region, wherein the photoelectric conversion unit is between the second semiconductor substrate and the insulating film; and a light blocking film stacked on a lower surface of the insulating film.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698